Citation Nr: 0731397	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  97-14 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left eye disability.  


REPRESENTATION

Appellant represented by:	Jeffrey Poster, Attorney


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1984 to June 1987.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Remand issued in July 2006.  This matter was 
originally on appeal from a rating decision issued in January 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The Board notes that the RO initially denied service 
connection for a bilateral eye condition in its January 2005 
rating decision.  However, the RO later issued a second 
decision denying service connection for a bilateral eye 
condition in April 2005 that reflected a corrected date range 
for the veteran's service medical records.  Furthermore, the 
veteran subsequently clarified that her claim pertained only 
to her left eye, and the RO acknowledged this in the 
Statement of the Case (SOC) dated in July 2005 and the 
Supplemental Statements of the Case (SSOCs) dated in December 
2005 and April 2007.      

In April 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show 
that the veteran's current left eye disorder is related to 
her active military service to include an in-service left eye 
injury.  





CONCLUSION OF LAW

A left eye disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007).    

In correspondence dated in April 2004, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits and 
thoroughly described the type of evidence that the veteran 
should provide in support of her claim.  The RO also advised 
her that VA would was responsible for obtaining relevant 
records held by any Federal Agency and would make reasonable 
efforts to obtain relevant records not held by any Federal 
Agency.  The RO further asked the veteran to inform VA 
regarding any evidence or information that would support her 
claim and send any evidence in her possession that pertained 
to her claim.  Moreover, the RO explained to the veteran that 
she may lose money if she took more than one year to submit 
the requested information and evidence and her claim was 
granted because VA would not be able to pay her back to the 
date she filed her claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) (holding that VCAA notice requirements 
include the elements of effective date and degree of 
disability).  

The Board notes that the April 2004 VCAA letter did not 
address the element of degree of disability; however, such 
notice defect constitutes harmless error in this case as the 
veteran's claim is denied for reasons explained in greater 
detail below and, consequently, no disability rating will be 
assigned.  

The Board further notes that the RO provided the veteran with 
a copy of the January 2005 and April 2005 rating decisions, 
the July 2005 SOC, and the December 2005 and the April 2007 
SSOCs, which included a discussion of the facts of the claim, 
pertinent laws and regulations, notification of the basis of 
the decision, and a summary of the evidence considered to 
reach the decision.  Moreover, a follow-up duty to assist 
letter concerning the veteran's scheduled eye examination was 
sent in January 2007, as instructed by the July 2006 Remand 
Order.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO scheduled the 
veteran's April 2006 Travel Board hearing.  The veteran was 
also afforded with a VA eye examination in April 2007 
pursuant to the July 2006 Remand Order.  The Board observes 
that the April 2007 eye examination report is of record and 
includes a nexus opinion by a VA physician.  The Board 
further notes that the veteran's service medical records and 
pertinent VA treatment records and private medical records 
are associated with the claims folder.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  The Board further finds that the RO 
complied with its July 2006 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, the Board will proceed with 
appellate review.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose her claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that her claimed 
disorder is related to service is required.  


III.	Analysis 

The veteran essentially contends that her current left eye 
disorder resulted from an injury that occurred to her left 
eye during service. 

The Board notes that the medical evidence shows that the 
veteran sustained an injury to her left eye during service.  
Indeed, service medical records show that the veteran was 
treated in January 1985 for a left corneal abrasion after 
remnants of a ceiling tile blew into the eye.  

The Board additionally notes that the medical evidence of 
record shows that the veteran currently suffers from a 
disorder of the left eye.  Specifically, the April 2007 VA 
eye examiner noted a diagnosis of presbyopia and the 
veteran's private medical records from 2001 to 2003 also 
include a diagnosis of presbyopia.  The veteran's private 
medical records additionally contain diagnoses of suspected 
glaucoma, dry eyes and Bell's palsy.  However, it is noted 
that the veteran reported at the April 2006 Board hearing 
that no definitive diagnosis of glaucoma had been made by any 
medical examiner and she was not currently diagnosed with 
glaucoma.  There is also no clear indication that the veteran 
continues to suffer from dry eye or Bell's palsy as neither 
disorder was found at the April 2007 eye examination and a 
2002 private medical record suggests that the veteran's 
Bell's palsy was improving at that time.                    

Nonetheless, the medical evidence does not show that the any 
of the veteran's aforementioned disorders involving the 
veteran's left eye are related to military service to include 
her in-service corneal abrasion.  The April 2007 VA eye 
examiner concluded that there was no residual damage to the 
veteran's left eye as a result of the 1985 corneal abrasion 
after examining the veteran and reviewing the claims folder.  
In addition, the veteran's service medical records show that 
her left eye was clinically evaluated as normal at the July 
1985 and the March 1987 examinations and neither of these 
examination reports contain any references to residuals 
resulting from the veteran's January 1985 corneal abrasion.  
While the veteran did complain of eye pain with headache and 
blurred vision in July 1986, the service eye examiner noted 
at that time that her cornea was clear; the examiner made no 
references to any residuals associated with her January 1985 
corneal abrasion.  Furthermore, the veteran's post-service 
treatment records do not show that any residuals of the 1985 
corneal abrasion have been clinically identified or that any 
medical examiner has otherwise linked any current left eye 
disorder to the veteran's period of active service.  Thus, 
the April 2007 eye examiner's conclusion is supported by the 
other medical evidence of record and there is no competent 
medical opinion to the contrary.  Consequently, the Board 
finds the April 2007 VA examiner's conclusion dispositive on 
the question of whether the veteran's current left eye 
disorder is related to her in-service left eye injury.

The Board further notes that the veteran's current presbyopia 
is considered a refractive error of the eye and refractive 
error of the eye is not a disease or injury within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2007).    Furthermore, no medical examiner has suggested 
that presbyopia was aggravated by the veteran's military 
service.  Consequently, presbyopia is not subject to service 
connection.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and, thus, service connection for a left eye disorder 
is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
 

ORDER

Entitlement to service connection for a left eye disability 
is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


